DETAILED ACTION

Status
This Office Action is in response to the communication filed on February 26, 2021.  Claims 1, 7, and 14 have been amended.  Therefore, claims 1-20 are pending and presented for examination.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 26, 2021 has been entered.

Response to Amendment
A Summary of the Response to the Applicant’s Amendments:
Applicant’s arguments and amendments with respect to the rejection of claims under 35 USC 103 have been fully considered and are persuasive that the previously cited prior art does not teach the amended claim limitations.  However, upon further consideration, a new 35 USC 103 ground(s) of rejection is made in view of prior art.




Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dixon (U.S. Patent Application Publication No. (2015/0058140) in view of Schwomeyer (U.S. Patent Application Publication No. 2018/0165705) and Moore (U.S. Patent Application Publication No. (2013/0006743).

Regarding claim 1, Dixon discloses:
A system for offering […] gift cards to a user of a mobile application (Dixon: [0038], “an offer will be understood to include one that proffers, or relates to proffering, a … coupon, or voucher”, “an in-application offer will be understood to include any offer presented within an application (e.g., over an application user interface associated with the application)”, wherein an offer that proffers a “coupon, or voucher” is offering a gift card; [0040], describing a mobile application) [however the Dixon reference does not explicitly teach: “a plurality of”], the system comprising: 
a software development kit allowing a publisher of the mobile application to include a feature for a user to launch a gift card offer […] from within the mobile application, […] the software development kit provided by a third party to the publisher (Dixon: Figure 6, ‘610’; [0038], “an offer will be understood to include one that proffers, or relates to proffering, a … coupon, or voucher”, “an in-application offer will be understood to include any offer presented within an application (e.g., over an application user interface associated with the application)”; [0052], “in-application offer client module may retrieve the offers as offer data (e.g., advertisement data), which may include links to pages for the offers and graphical assets (e.g., advertisement assets) intended to visually represent the offer at the client device”, “some or all [however the Dixon reference does not explicitly teach: “wall”, “the gift card offer wall providing offers for a plurality of gift cards from a plurality of different establishments”]; 
[…] a location to electronically store data regarding the product purchased by the user from the gift card offer […] (Dixon: [0054], “the in-application offer system may utilize the telemetry data from the client device to track conversion facilitated through in-application offers presented at the client device”; [0077], “the offer data store may store telemetry data, provided by a client device, regarding performance of in-application offers at the client device”; [0091], describing stored purchase information related to products; [0110], describing conversion/purchase tracking as telemetry data) [however the Dixon reference does not explicitly teach: “an electronic wallet for a user of the mobile application, the electronic wallet providing”, “wall”]; 
at least one server providing communication between the mobile application, the software development kit […] (Dixon: [0047], “the in-application offer system and the purchase [however the Dixon reference does not explicitly teach: “and the electronic wallet”], wherein 
when the user launches the gift card offer […] from within the mobile application and purchases the product from the gift card offer […], the server communicates to the mobile application to reward the user with […] in-app tokens (Dixon: [0038]; [0042], “provide (e.g., grant) a reward based on the action performed with respect to the first offer”, “a reward may be granted in response to a user opening the offer, accepting the offer, or successfully redeeming the offer”, “A reward can comprise any form of incentive, such as a … credit”, “The incentive may be one redeemable by a recipient … in a virtual world (e.g., online virtual world)”, “the incentive may be one that can be redeemed with respect to the application through which the offer was originally accepted”; [0047] , “the in-application offer system and the purchase system may comprise of one or more servers”; [0055], “purchase system may be configured to facilitate conversion of an offer, such as an in-application offer”; [0076], “offer incentive module may be configured to grant an incentive to a user based on an event that has occurred with respect to an in-application offer presented at a client device”, “Examples of incentives can include a … credit, currency, and the like. The incentives may be real or virtual. Depending on the embodiment, the incentive granted may be tied to the application from which the in-application offer was accessed (e.g., opened). For instance, where the in-application offer was accessed through a video game, the incentive for redeeming the in-application offer and causing a successful conversion may result in the offer incentive module rewarding the user with a [however the Dixon reference does not explicitly teach: “wall”, “wall”, “a predetermined amount of”], and 
the feature for a user to launch a gift card offer […] from within the mobile application includes accessing a server configured to display the gift card offer […] to the user and receive an input from the user to purchase one of the […] gift cards from the gift card offer […], the server operated by the third party (Dixon: Figure 3; Figure 6, ‘616’; [0047]; [0055]; [0099]; [0103]-[0104], “in-game offer SDK may be configured retrieve offer data from the advertisement server, where retrieving the offer data may comprise receiving the advertisement assets and the advertisement configuration to control presentation of the advertisement assets in the game (e.g., over the game user interface)”; describing a server operating separately from the application, third party, to facilitate the features of displaying and launching gift card offers from the in-application SDK to received purchases) [however the Dixon reference does not explicitly teach: “wall”, “wall”, “plurality of”, “wall”].
Regarding the aforementioned features not taught by Dixon, Schwomeyer as shown discloses the following:
“a plurality of”: “wall”, “the gift card offer wall providing offers for a plurality of gift cards from a plurality of different establishments” (Schwomeyer: Figure 12, depicting a gift card offer wall providing offers for a plurality of gift cards from a plurality of different establishments; Figure 14, depicting another gift card offer wall providing offers for a plurality of gift cards from a plurality of different establishments; [0061], “gift cards are made for purchases from specific retailers, service providers or manufacturers”; [0123]-[0124], “the consumer, via “an electronic wallet for a user of the mobile application, the electronic wallet providing” (Schwomeyer: Figure 10, ‘1006’, depicting an electronic “myWALLET” for a user of a mobile application which provides a location to electronically store data regarding the gift card product purchased by the user from the gift card offer wall; Figure 14; [0123]; [0141]; [0149]; [0171]; describing the personal management section electronic wallet features of providing a location to store data regarding products purchased by the user from the gift card wall), “wall” (Schwomeyer: Figure 12; Figure 14; [0061]; [0123]-[0124]; [0137]-[0138]); “and the electronic wallet” (Schwomeyer: Figure 10; Figure 14; [0123]; [0141]; [0149]; [0171]); “wall”, “wall”; “wall”, “wall”, “plurality of”, “wall” (Schwomeyer: Figure 12; Figure 14; [0061]; [0123]-[0124]; [0137]-[0138]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to use the known gift card offer technique of Schwomeyer to improve the gift card offer display method of Dixon in the same way (See MPEP 2143(I)(C) for “Use of Known Technique To Improve Similar Methods in the Same Way” rationale to support conclusion of obviousness to combine prior art).  The Dixon reference discloses a gift card offer “base” method upon which the claimed invention gift card offer display can be seen as an “improvement” (improved display of a gift card offer wall with a plurality of gift cards from a plurality of different establishments 
However, the combination of Dixon and Schwomeyer above does not explicitly teach the claim language: “a predetermined amount of”
Regarding the aforementioned features not taught by Dixon/Schwomeyer, Moore as shown discloses the following: “a predetermined amount of” (Moore: [0015], “instead of just getting 10% off your brand X purchase, you might get 10% off (by paying $9 for $10 of credit) and also get, for example, 10 units of in-application--often a game--currency”; [0018]; [0036]; [0063], “reward might take the form of tokens”; [0066]; describing rewarding a user with a predetermined amount of in-app tokens following purchase of a product offered within a mobile application).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to use the known gift card reward management technique of Moore to improve the similar gift card reward management methods of Dixon and Schwomeyer in the same way (See MPEP 

Regarding claim 7, Dixon discloses:
A method for providing a reward for the purchase of a product (Dixon: [[0042]; [0076]), the method comprising: 
providing a link, via a software development kit used in a mobile application, to permit a user of the mobile application a feature to access a gift card offer […] from within the mobile application, […] the software development kit provided by a third party to the publisher (Dixon: Figure 6, ‘610’; [0038], “an offer will be understood to include one that proffers, or relates to [however the Dixon reference does not explicitly teach: “wall”, “the gift card offer wall providing offers for one or more products including a plurality of gift cards from a plurality of different establishments”]; 
displaying on a computing device of the user, one or more products available for purchase by the user and […] (Dixon: [0038]; [0042]; [0076]) [however the Dixon reference does not explicitly teach: displaying “an amount of currency to be granted to the user in the mobile application upon purchase of one of the one or more products”]; and 
providing electronic communication between the mobile application, the gift card offer […] and the software development kit via a server (Dixon: [0047], “the in-application offer [however the Dixon reference does not explicitly teach: “wall”], wherein 
when the user launches the gift card offer […] from within the mobile application and purchases the product from the gift card offer […], the server communicates to the mobile application to reward the user with […] currency (Dixon: [0038]; [0042], “provide (e.g., grant) a reward based on the action performed with respect to the first offer”, “a reward may be granted in response to a user opening the offer, accepting the offer, or successfully redeeming the offer”, “A reward can comprise any form of incentive, such as a … credit”, “The incentive may be one redeemable by a recipient … in a virtual world (e.g., online virtual world)”, “the incentive may be one that can be redeemed with respect to the application through which the offer was originally accepted”; [0047] , “the in-application offer system and the purchase system may comprise of one or more servers”; [0055], “purchase system may be configured to facilitate conversion of an offer, such as an in-application offer”; [0076], “offer incentive module may be configured to grant an incentive to a user based on an event that has occurred with respect to an in-application offer presented at a client device”, “Examples of incentives can include a … credit, currency, and the like. The incentives may be real or virtual. Depending on the embodiment, the incentive granted may be tied to the application from which the in-application offer was accessed (e.g., opened). For instance, where the in-application offer was accessed through a video game, the incentive for redeeming the in-application offer and causing a [however the Dixon reference does not explicitly teach: “wall”, “wall”, “a predetermined amount of”], and 
the feature to access a gift card offer […] from within the mobile application includes accessing a server configured to display the gift card offer […] to the user and receive an input from the user to purchase one of the […] gift cards from the gift card offer […], the server operated by the third party (Dixon: Figure 3; Figure 6, ‘616’; [0047]; [0055]; [0099]; [0103]-[0104], “in-game offer SDK may be configured retrieve offer data from the advertisement server, where retrieving the offer data may comprise receiving the advertisement assets and the advertisement configuration to control presentation of the advertisement assets in the game (e.g., over the game user interface)”; describing a server operating separately from the application, third party, to facilitate the features of displaying and launching gift card offers from the in-application SDK to received purchases) [however the Dixon reference does not explicitly teach: “wall”, “wall”, “plurality of”, “wall”].
Regarding the aforementioned features not taught by Dixon, Schwomeyer as shown discloses the following:
“wall”, “the gift card offer wall providing offers for one or more products including a plurality of gift cards from a plurality of different establishments”; wall”; “wall”, “wall”; “wall”, “wall”, “plurality of”, “wall” (Schwomeyer: Figure 12, depicting a gift card offer wall providing offers for a plurality of gift cards from a plurality of different establishments; Figure 14, depicting another gift card offer wall providing offers for a plurality of gift cards from a plurality of different establishments; [0061], “gift cards are made for purchases from specific retailers, service providers or manufacturers”; [0123]-[0124], “the consumer, via the features 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to use the known gift card offer technique of Schwomeyer to improve the gift card offer display method of Dixon in the same way (See MPEP 2143(I)(C) for “Use of Known Technique To Improve Similar Methods in the Same Way” rationale to support conclusion of obviousness to combine prior art).  The Dixon reference discloses a gift card offer “base” method upon which the claimed invention gift card offer display can be seen as an “improvement” (improved display of a gift card offer wall with a plurality of gift cards from a plurality of different establishments).  The Schwomeyer reference contains a “comparable” gift card offer display method that has been improved in the same way as the claimed invention (wherein Schwomeyer also discloses display of a gift card offer wall with a plurality of gift cards from a plurality of different establishments).  The claimed invention language is obvious because a method of enhancing gift card offer display methods through a gift card offer wall with a plurality of gift cards from a plurality of different establishments has been made part of the ordinary capabilities of one skilled in the art based upon the Schwomeyer teaching of such improvement in other situations (as noted in MPEP 2143(I)(C)).  One of ordinary skill in the art could have applied the known “improvement” technique of Schwomeyer in the same way to the “base” method of Dixon and 
However, the combination of Dixon and Schwomeyer above does not explicitly teach the claim language: displaying “an amount of currency to be granted to the user in the mobile application upon purchase of one of the one or more products”; “a predetermined amount of”
Regarding the aforementioned features not taught by Dixon/Schwomeyer, Moore as shown discloses the following: displaying “an amount of currency to be granted to the user in the mobile application upon purchase of one of the one or more products”; “a predetermined amount of” (Moore: Figure 7, ‘730’, depicting a displayed amount of currency, “W in application U”, to be granted to the user in the mobile application upon purchase of one of the one or more products, “Y”; [0015], “instead of just getting 10% off your brand X purchase, you might get 10% off (by paying $9 for $10 of credit) and also get, for example, 10 units of in-application--often a game--currency”; [0018]; [0036]; [0063]; [0066]; describing displaying and rewarding a user with a predetermined amount of in-app currency following purchase of a product offered within a mobile application).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to use the known gift card reward management technique of Moore to improve the similar gift card reward management methods of Dixon and Schwomeyer in the same way (See MPEP 2143(I)(C) for “Use of Known Technique To Improve Similar Methods in the Same Way” rationale to support conclusion of obviousness to combine prior art).  The Dixon and Schwomeyer references disclose gift card reward management “base” methods upon which the claimed invention gift card reward management can be seen as an “improvement” (improved gift card reward management of rewarding a user with a displayed predetermined amount of in-app currency).  The Moore reference contains a “comparable” gift card reward management 

Regarding claim 14, Dixon discloses:
A method for providing in-app tokens for the purchase of a gift card (Dixon: [0038]; [0042]; [0076], wherein currency tied to the application from which the in-application offer was accessed and virtual credit in the video game are in-app tokens), the method comprising: 
providing a link, via a software development kit used in a mobile application, to permit a user of the mobile application a feature to access a gift card offer […] from within the mobile application, […] the software development kit provided by a third party to the publisher (Dixon: Figure 6, ‘610’; [0038], “an offer will be understood to include one that proffers, or relates to proffering, a … coupon, or voucher”, “an in-application offer will be understood to include any offer presented within an application (e.g., over an application user interface associated with the application)”; [0052], “in-application offer client module may retrieve the offers as offer data (e.g., advertisement data), which may include links to pages for the offers and graphical assets (e.g., advertisement assets) intended to visually represent the offer at the client device”, [however the Dixon reference does not explicitly teach: “wall”, “the gift card offer wall providing offers for a plurality of gift cards from a plurality of different establishments”]; 
displaying, on a computing device of the user, one or more […] gift cards available for purchase by the user and […] (Dixon: [0038]; [0042]; [0076]) [however the Dixon reference does not explicitly teach: [“of the plurality of”, displaying “an amount of the in-app tokens to be granted to the user in the mobile application upon purchase of one of the one or more gift cards”]; and 
electronically storing data regarding the gift card purchased by the user from the gift card offer […] (Dixon: [0054], “the in-application offer system may utilize the telemetry data from the client device to track conversion facilitated through in-application offers presented at the client device”; [0077], “the offer data store may store telemetry data, provided by a client device, regarding performance of in-application offers at the client device”; [0091], describing stored purchase information related to products; [0110], describing conversion/purchase [however the Dixon reference does not explicitly teach: “wall in an electronic wallet”]; and
providing electronic communication between the mobile application, the gift card offer […] and the software development kit via a server (Dixon: [0047], “the in-application offer system and the purchase system may comprise of one or more servers”; [0103], “in-game offer SDK may be configured retrieve offer data from the advertisement server, where retrieving the offer data may comprise receiving the advertisement assets and the advertisement configuration to control presentation of the advertisement assets in the game (e.g., over the game user interface). The advertisement server may provide the mobile device with offer data at the request of the in-game offer SDK”) [however the Dixon reference does not explicitly teach: “wall”], wherein 
when the user launches the gift card offer […] from within the mobile application and purchases the gift card from the gift card offer […], the server communicates to the mobile application to reward the user with […] the in-app tokens (Dixon: [0038]; [0042], “provide (e.g., grant) a reward based on the action performed with respect to the first offer”, “a reward may be granted in response to a user opening the offer, accepting the offer, or successfully redeeming the offer”, “A reward can comprise any form of incentive, such as a … credit”, “The incentive may be one redeemable by a recipient … in a virtual world (e.g., online virtual world)”, “the incentive may be one that can be redeemed with respect to the application through which the offer was originally accepted”; [0047] , “the in-application offer system and the purchase system may comprise of one or more servers”; [0055], “purchase system may be configured to facilitate conversion of an offer, such as an in-application offer”; [0076], “offer incentive module may be configured to grant an incentive to a user based on an event that has occurred with respect to an in-application offer presented at a client device”, “Examples of incentives can [however the Dixon reference does not explicitly teach: “wall”, “wall”, “a predetermined amount of”], and 
the feature to access a gift card offer […] from within the mobile application includes accessing a server configured to display the gift card offer […] to the user and receive an input from the user to purchase one of the […] gift cards from the gift card offer […], the server operated by the third party (Dixon: Figure 3; Figure 6, ‘616’; [0047]; [0055]; [0099]; [0103]-[0104], “in-game offer SDK may be configured retrieve offer data from the advertisement server, where retrieving the offer data may comprise receiving the advertisement assets and the advertisement configuration to control presentation of the advertisement assets in the game (e.g., over the game user interface)”; describing a server operating separately from the application, third party, to facilitate the features of displaying and launching gift card offers from the in-application SDK to received purchases) [however the Dixon reference does not explicitly teach: “wall”, “wall”, “plurality of”, “wall”].
Regarding the aforementioned features not taught by Dixon, Schwomeyer as shown discloses the following:
“wall”, “the gift card offer wall providing offers for a plurality of gift cards from a plurality of different establishments”; “of the plurality of”; “wall in an electronic wallet”; wall”; “wall”, “wall”; “wall”, “wall”, “plurality of”, “wall” (Schwomeyer: Figure 12, depicting a 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to use the known gift card offer technique of Schwomeyer to improve the gift card offer display method of Dixon in the same way (See MPEP 2143(I)(C) for “Use of Known Technique To Improve Similar Methods in the Same Way” rationale to support conclusion of obviousness to combine prior art).  The Dixon reference discloses a gift card offer “base” method upon which the claimed invention gift card offer display can be seen as an “improvement” (improved display of a gift card offer wall with a plurality of gift cards from a plurality of different establishments).  
However, the combination of Dixon and Schwomeyer above does not explicitly teach the claim language: displaying “an amount of the in-app tokens to be granted to the user in the mobile application upon purchase of one of the one or more gift cards”; “a predetermined amount of”
Regarding the aforementioned features not taught by Dixon/Schwomeyer, Moore as shown discloses the following: displaying “an amount of the in-app tokens to be granted to the user in the mobile application upon purchase of one of the one or more gift cards”; “a predetermined amount of” (Moore: Figure 7, ‘730’, depicting a displayed amount of in-app tokens, “W in application U”, to be granted to the user in the mobile application upon purchase of one of the one or more products, “Y”; [0015], “instead of just getting 10% off your brand X purchase, you might get 10% off (by paying $9 for $10 of credit) and also get, for example, 10 units of in-application--often a game--currency”; [0018]; [0036], describing in game currency as tokens; [0063], describing rewarded tokens; [0066]; describing displaying and rewarding a user 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to use the known gift card reward management technique of Moore to improve the similar gift card reward management methods of Dixon and Schwomeyer in the same way (See MPEP 2143(I)(C) for “Use of Known Technique To Improve Similar Methods in the Same Way” rationale to support conclusion of obviousness to combine prior art).  The Dixon and Schwomeyer references disclose gift card reward management “base” methods upon which the claimed invention gift card reward management can be seen as an “improvement” (improved gift card reward management of rewarding a user with a displayed predetermined amount of in-app tokens).  The Moore reference contains a “comparable” gift card reward management method that has been improved in the same way as the claimed invention (wherein Moore also discloses rewarding a user with a displayed predetermined amount of in-app tokens following purchase of a gift card).  The claimed invention language is obvious because a method of enhancing gift card reward management methods through rewarding a user with a displayed predetermined amount of in-app tokens following purchase of a gift card has been made part of the ordinary capabilities of one skilled in the art based upon the Moore teaching of such improvement in other situations (as noted in MPEP 2143(I)(C)).  One of ordinary skill in the art could have applied the known “improvement” technique of Moore in the same way to the “base” methods of Dixon and Schwomeyer and the improved gift card reward management results would have been predictable to one of ordinary skill in the art.

Regarding claims 2, 10, and 15, the combination of Dixon, Schwomeyer, and Moore discloses the system of claim 1, the method of claim 9, and the method of claim 14.
[…] (Dixon: Figure 3, ‘316’; [0077]) [however the Dixon reference does not explicitly teach: “storing at least a currency conversion rate, where the currency conversion rate determines how many of the in-app tokens can be purchased with a predetermined amount of currency from the user's electronic wallet”].
Regarding the aforementioned features not taught by Dixon, Moore as shown discloses the following: “storing at least a currency conversion rate, where the currency conversion rate determines how many of the in-app tokens can be purchased with a predetermined amount of currency from the user's electronic wallet” (Moore: Figure 1; Figure 9; [0018], “deals may be targeted to build loyalty”, “get $10 for $9 plus 10 credits in the application”, “get $20 for $17 but 30 credits in the application”, [0023], “deal system includes a controller and a storage”, [0025], “deal system may be composed of multiple computing and storage systems”, “controller and storage can be composed of one or more computers and computer systems coupled in communication with one another”, “They can also be one or more virtual computing and/or storage resources”; [0030], “upload these advertisements and deals to the storage”; [0063], “the main offer ($X of Y for $Z), an app-specific bonus (plus earn W in-application U)”, “reward might take the form of tokens”; [0065], “after the user has signed in explicitly--or implicitly--the user selects a payment method”, “deal is re-summarized at the top, deal summary, and a list of prior credit cards (credit card, credit card) is shown to the user”, “user can be prompted to provide a card”, “payment method selection is bypassed if the user has established at least one payment method”, “more payment methods like direct deposit, Paypal, Amazon Checkout, Google Checkout, prepaid cell cards, carrier billing, and the like can be supported”, “credit card selection display may provide additional interface elements to manage stored credit cards”, “buy button is provided to complete the purchase of the deal”, disclosing a user’s electronic 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to use the known gift card reward management technique of Moore to improve the similar gift card reward management methods of Dixon and Schwomeyer in the same way (See MPEP 2143(I)(C) for “Use of Known Technique To Improve Similar Methods in the Same Way” rationale to support conclusion of obviousness to combine prior art).  The Dixon and Schwomeyer references disclose gift card reward management “base” methods upon which the claimed invention gift card reward management can be seen as an “improvement” (improved gift card reward management of storing a currency conversion rate for how many in-app token rewards can be purchased with a predetermined amount of wallet currency).  The Moore reference contains a “comparable” gift card reward management method that has been improved in the same way as the claimed invention (wherein Moore also discloses storing a currency conversion rate for how many in-app token rewards can be purchased with a predetermined amount of wallet currency).  The claimed invention language is obvious because a method of enhancing gift card reward management methods through storing a currency conversion rate for how many in-app token rewards can be purchased with a predetermined amount of wallet currency has been made part of the ordinary capabilities of one skilled in the 

Regarding claims 3, 11, and 16, the combination of Dixon, Schwomeyer, and Moore discloses the system of claim 2, the method of claim 10, and the method of claim 14.
Furthermore, Dixon teaches the following: wherein the server includes a dashboard providing an interface for a publisher of the mobile application […] (Dixon: [0065]-[0066]; [0099]) [however the Dixon reference does not explicitly teach: “to set the currency conversion rate”].
Regarding the aforementioned features not taught by Dixon, Moore as shown discloses the following: “to set the currency conversion rate” (Moore: [0024], “computing devices (e.g. desktops, laptops, mobiles, tablets) that one or more individuals can use with a web browser, or a dedicated application, to set up deals, define advertising to promote the deals, review the status of their deals, and/or see a dashboard”, “A single entity may be permitted to have multiple computing devices, e.g. advertisers, in communication with the deal system, e.g. executives can access a dashboard while the art department uploads advertisements and the marketing department controls the financial contents of and display of deals to customers”; [0030], “deal system provides a web-based interface using the controller for the advertisers, e.g. advertisers, to upload these advertisements and deals to the storage”, wherein Moore discloses a dashboard interface that allows the set up of the deal details, including control of the financial contents of the deal, and upload of a deal to storage.  Since, as explained in previous 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to use the known gift card reward management technique of Moore to improve the similar gift card reward management methods of Dixon and Schwomeyer in the same way (See MPEP 2143(I)(C) for “Use of Known Technique To Improve Similar Methods in the Same Way” rationale to support conclusion of obviousness to combine prior art).  The Dixon and Schwomeyer references disclose gift card reward management “base” methods upon which the claimed invention gift card reward management can be seen as an “improvement” (improved gift card reward management of setting a currency conversion rate for rewards).  The Moore reference contains a “comparable” gift card reward management method that has been improved in the same way as the claimed invention (wherein Moore also discloses setting a currency conversion rate for rewards).  The claimed invention language is obvious because a method of enhancing gift card reward management methods through setting a currency conversion rate for rewards has been made part of the ordinary capabilities of one skilled in the art based upon the Moore teaching of such improvement in other situations (as noted in MPEP 2143(I)(C)).  One of ordinary skill in the art could have applied the known “improvement” technique of Moore in the same way to the “base” methods of Dixon and Schwomeyer and the improved gift card reward management results would have been predictable to one of ordinary skill in the art.



Regarding claim 5, the combination of Dixon, Schwomeyer, and Moore discloses the system of claim 1.
Furthermore, Dixon teaches the following: wherein when the user purchases the product […], the at least one server provides the user with […] the in-app tokens (Dixon: [0038]; [0042]; [0055], “purchase system may be configured to facilitate conversion of an offer, such as an in-application offer”; [0076], wherein currency tied to the application from which the in-application offer was accessed and virtual credit in the video game are in-app tokens; [0095], “grant the incentive based on the event detected by … the offer conversion tracking”) [however the Dixon reference does not explicitly teach: “via the electronic wallet”, “a predetermined amount of currency usable to purchase”].
Regarding the aforementioned features not taught by Dixon, Moore as shown discloses the following: “via the electronic wallet”, “a predetermined amount of currency usable to purchase” (Moore: [0015]; [0018]; [0036]; [0063]; [0066]; wherein Moore discloses that when a user purchases a product via an electronic wallet, the user is provided with a predetermined amount of currency usable to purchase the in-app tokens).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to use the known gift card reward management technique of Moore to improve the similar gift card reward management methods of Dixon and Schwomeyer in the same way (See MPEP 2143(I)(C) for “Use of Known Technique To Improve Similar Methods in the Same Way” rationale to support conclusion of obviousness to combine prior art).  The Dixon and 

Regarding claims 6, 13, and 17, the combination of Dixon, Schwomeyer, and Moore discloses the system of claim 1, the method of claim 7, and the method of claim 14.
Furthermore, Dixon teaches the following: wherein the server includes a market place dashboard providing server access for product brands […] on the software development kit […] (Dixon: [0038], describing offers as advertisements for products; [0065]-[0066], wherein advertisers and advertisement account managers are product brands; [0099]) [however the Dixon reference does not explicitly teach: “to bid for product space”, “in real time”].
“to bid for product space”, “in real time” (Moore: [0024]; [0030]; [0037], “bidding systems could be used to select the advertisements being shown”, wherein the disclosed shown advertisements from advertisers teach the claimed product space with product brands access through bidding).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to use the known gift card advertisement management technique of Moore to improve the similar gift card advertisement management methods of Dixon and Schwomeyer in the same way (See MPEP 2143(I)(C) for “Use of Known Technique To Improve Similar Methods in the Same Way” rationale to support conclusion of obviousness to combine prior art).  The Dixon and Schwomeyer references disclose gift card advertisement management “base” methods upon which the claimed invention gift card advertisement management can be seen as an “improvement” (improved gift card advertisement management of providing an interface to bid for product space advertisements in real time).  The Moore reference contains a “comparable” gift card advertisement management method that has been improved in the same way as the claimed invention (wherein Moore also discloses providing an interface to bid for product space advertisements in real time).  The claimed invention language is obvious because a method of enhancing gift card advertisement management methods through providing an interface to bid for product space advertisements in real time has been made part of the ordinary capabilities of one skilled in the art based upon the Moore teaching of such improvement in other situations (as noted in MPEP 2143(I)(C)).  One of ordinary skill in the art could have applied the known “improvement” technique of Moore in the same way to the “base” methods of Dixon and Schwomeyer and the improved gift card advertisement management results would have been predictable to one of ordinary skill in the art.

Regarding claim 8, the combination of Dixon, Schwomeyer, and Moore discloses the system of claim 7, wherein the currency is in-app tokens for use in the mobile application (Dixon: [0042], “A reward can comprise any form of incentive, such as a … credit”, “The incentive may be one redeemable by a recipient … in a virtual world (e.g., online virtual world)”, “the incentive may be one that can be redeemed with respect to the application through which the offer was originally accepted”; [0076], “Examples of incentives can include a … credit, currency, and the like. The incentives may be real or virtual. Depending on the embodiment, the incentive granted may be tied to the application from which the in-application offer was accessed (e.g., opened). For instance, where the in-application offer was accessed through a video game, the incentive for redeeming the in-application offer and causing a successful conversion may result in the offer incentive module rewarding the user with a virtual object or credit in the video game.”, wherein currency tied to the application from which the in-application offer was accessed and virtual credit in the video game are in-app tokens).

Regarding claim 9, the combination of Dixon, Schwomeyer, and Moore discloses the system of claim 7.
Furthermore, Dixon teaches the following: further comprising electronically storing data regarding the product purchased by the user from the gift card offer […] (Dixon: [0054], “the in-application offer system may utilize the telemetry data from the client device to track conversion facilitated through in-application offers presented at the client device”; [0077], “the offer data store may store telemetry data, provided by a client device, regarding performance of in-application offers at the client device”; [0091], describing stored purchase information [however the Dixon reference does not explicitly teach: “wall in an electronic wallet”].
Regarding the aforementioned features not taught by Dixon, Schwomeyer as shown discloses the following: “wall in an electronic wallet” (Schwomeyer: Figure 12, depicting a gift card offer wall providing offers for a plurality of gift cards from a plurality of different establishments; Figure 14, depicting another gift card offer wall providing offers for a plurality of gift cards from a plurality of different establishments; [0061], “gift cards are made for purchases from specific retailers, service providers or manufacturers”; [0123]-[0124], “the consumer, via the features section of the consumer interface may view offers and savings, may purchase gift cards”, “interact with the consumer via an on-line web-based software program or smart device application (and "App") and may include a number of different functions and features, which may include, but not be limited to, (a) an offer and savings feature; (b) gift card purchase feature”; [0137]-[0138], “a consumer is provide with an option under the tab "Purchase Gift Card" in the features section of the consumer interface”, “consumer is then able to select the retailer from which to purchase the gift card and designate the gift card amount”, “consumer may select multiple retailers and designate different amounts for each retailer”) (Schwomeyer: Figure 10, ‘1006’, depicting an electronic “myWALLET” for a user of a mobile application which provides a location to electronically store data regarding the gift card product purchased by the user from the gift card offer wall; Figure 14; [0123]; [0141]; [0149]; [0171]; describing the personal management section electronic wallet features of providing a location to store data regarding products purchased by the user from the gift card wall).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to use the known gift card offer technique of Schwomeyer to improve the gift card offer display methods of Dixon and Moore in the same way (See MPEP 2143(I)(C) for “Use of Known 

Regarding claim 12, the combination of Dixon, Schwomeyer, and Moore discloses the method of claim 7.
Furthermore, Dixon teaches the following: wherein when the user purchases the product […], the at least one server provides the user with […] in-app tokens in one or more of the mobile applications using the software development kit (Dixon: [0038]; [0042]; [0055], “purchase system may be configured to facilitate conversion of an offer, such as an in- [however the Dixon reference does not explicitly teach: “via an electronic wallet”, “a predetermined amount of currency usable to purchase”].
Regarding the aforementioned features not taught by Dixon, Moore as shown discloses the following: “via an electronic wallet”, “a predetermined amount of currency usable to purchase” (Moore: [0015]; [0018]; [0036]; [0063]; [0066]; wherein Moore discloses that when a user purchases a product via an electronic wallet, the user is provided with a predetermined amount of currency usable to purchase the in-app tokens).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to use the known gift card reward management technique of Moore to improve the similar gift card reward management methods of Dixon and Schwomeyer in the same way (See MPEP 2143(I)(C) for “Use of Known Technique To Improve Similar Methods in the Same Way” rationale to support conclusion of obviousness to combine prior art).  The Dixon and Schwomeyer references disclose gift card reward management “base” methods upon which the claimed invention gift card reward management can be seen as an “improvement” (improved gift card reward management of storing a currency conversion rate for how many in-app token rewards can be purchased with a predetermined amount of wallet currency).  The Moore reference contains a “comparable” gift card reward management method that has been improved in the same way as the claimed invention (wherein Moore also discloses storing a currency conversion rate for how many in-app token rewards can be purchased with a predetermined amount of wallet currency).  The claimed invention language is obvious because a method of enhancing gift card reward management methods through storing a currency 

Regarding claims 18, 19, and 20, the combination of Dixon, Schwomeyer, and Moore discloses the system of claim 1, the method of claim 7, and the method of claim 14.
Furthermore, Dixon teaches the following: wherein the offers for the […] gift cards […] (Dixon: [0038], disclosing in-application offers for vouchers/gift cards) [however the Dixon reference does not explicitly teach: “plurality of”, “are at a face value of the plurality of gift cards”].
Regarding the aforementioned features not taught by Dixon, Schwomeyer as shown discloses the following: “plurality of”, “are at a face value of the plurality of gift cards” (Schwomeyer Figure 12, depicting a gift card offer wall providing offers for a plurality of gift cards from a plurality of different establishments at face value; Figure 14, depicting another gift card offer wall providing offers for a plurality of gift cards from a plurality of different establishments at face value; [0123]-[0124], “the consumer, via the features section of the consumer interface may view offers and savings, may purchase gift cards”; [0137]-[0138], “a consumer is provide with an option under the tab "Purchase Gift Card" in the features section of the consumer interface”, “consumer is then able to select the retailer from which to purchase the gift card and designate the gift card amount”, “consumer may select multiple retailers and 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to use the known gift card offer technique of Schwomeyer to improve the gift card offer methods of Dixon and Moore in the same way (See MPEP 2143(I)(C) for “Use of Known Technique To Improve Similar Methods in the Same Way” rationale to support conclusion of obviousness to combine prior art).  The Dixon and Moore references disclose a gift card offer “base” method upon which the claimed invention gift card offer method can be seen as an “improvement” (improved gift card offering with an offer wall with a plurality of gift cards at face value).  The Schwomeyer reference contains a “comparable” gift card offer method that has been improved in the same way as the claimed invention (wherein Schwomeyer also discloses an offer wall with a plurality of gift cards at face value).  The claimed invention language is obvious because a method of enhancing gift card offer methods through a gift card offer wall with a plurality of gift cards at face value has been made part of the ordinary capabilities of one skilled in the art based upon the Schwomeyer teaching of such improvement in other situations (as noted in MPEP 2143(I)(C)).  One of ordinary skill in the art could have applied the known “improvement” technique of Schwomeyer in the same way to the “base” methods of Dixon and Moore and the improved gift card offer results would have been predictable to one of ordinary skill in the art.
Response to Arguments
Applicant’s arguments and amendments, see Applicant Arguments/Remarks Made in an Amendment February 26, 2021, with regards to the rejection of claims under 35 USC § 103 have been fully considered and are persuasive that the previously cited prior art does not teach the amended claim limitations..  However, upon further consideration, a new 35 USC § 103 ground(s) of rejection is made in view of prior art.

Applicant argues that the previously cited references do not teach the amended claim limitations.
Per the explanation above, the examiner has issued a new 35 USC § 103 ground(s) of rejection with prior art that teaches the amended claim limitations.  The applicant arguments in regard to the previous combination of references not teaching the claim limitations are moot.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Graziosi (U.S. Patent Application Publication No. 2014/0194197) discloses a method and system for rewarding game assets linked to purchase of prepaid card performed outside of the game.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN J WHITAKER whose telephone number is (313)446-6555.  The examiner can normally be reached on M-F, 9:00 AM to 5:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J. J. W./
Examiner, Art Unit 3622

/WASEEM ASHRAF/Supervisory Patent Examiner, Art Unit 3682